IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


RITCHY BIENAIME,

             Appellant,

 v.                                                     Case No. 5D17-3643

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed February 9, 2018

3.850 Appeal from the Circuit
Court for Orange County,
A. James Craner, Judge.

Ritchy Bienaime, Orlando, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Rebecca R. McGuigan,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      AFFIRMED. We affirm the postconviction court’s dismissal of Appellant’s rule

3.850 motion. We do so without prejudice for Appellant to file a motion for postconviction

relief, if appropriate, upon issuance of the mandate in his previously filed direct appeal,

case number 5D17-3164.


EVANDER, LAMBERT, and EDWARDS, JJ., concur.